DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/29/18 has been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, Jr et al (US 8,374,574) in view of inha et al (US 10,049,077) and li et al (US 2014/0302810).
As to claim 1, Alberth, Jr et al teaches a mobile terminal based platform for emergency calling, risk prewaming, and asking for help by one key, the platform (figure 1) comprises:
a daily emergency calling module (element 12) for a user asking for help to send a message asking for help to the E911 call center across the uplink channel through transceiver 12 (col.4, lines 30-43);

Alberth, Jr et al fails to teach a prewaming information receiving and issuing module for issuance, enquiry, reception and dialogue of risk information, connecting other users through the platform and to obtain a response from the other users through the platform, establishing a one-to-one response dialogue between the user asking for help and a user making the response, connect to preset group and establishing a many-to-many dialogue among users who are concerned with the risk information.  Inha et al teaches a prewaming information receiving and issuing module for issuance, enquiry, reception and dialogue of risk information (figure 2, module 205 and its descriptions).  Li et al teaches connecting other users through the platform and to obtain a response from the other users through the platform, establishing a one-to-one response dialogue between the user asking for help and a user making the response, connect to preset group and establishing a many-to-many dialogue among users who are concerned with the risk information (figure 2 and col.4, lines 10-41).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of inha et al and li et al into the system of Alberth, Jr et al in order to provide expanded features and capabilities for elderly 
As to claim 2, li et al teaches the mobile terminal based platform for emergency calling, risk prewaming, and asking for help by one key according to claim 1, wherein the message asking for help includes personal information of the user, a geographic position of the user and an ask-for-help content, and information of the response dialogue at least includes personal information of the user making the response, a text content of a response message, a geographic position of the user making the response, and a distance information of the user asking for help and the user making the response (col. 6, lines 18-36).
As to claim 3, li et al teaches the mobile terminal based platform for emergency calling, risk prewaming, and asking for help by one key according to claim 1, wherein the daily emergency calling module comprises:
a message asking for help sending module for the user asking for help to send the message asking for help to the other users on the platform through the platform, and automatically sending a geographic position of the user asking for help;
a response message module for the users on the platform to offer a message response to the user asking for help after viewing the message asking for help; and
a one-to-one dialogue module for the user asking for help and the person making the response to carry out a one-to-one information dialogue on the platform  (figure 2 and col.4, lines 10-41).

a one-key information ask-for-help module for sending urgent risk information and a personal information and location to a target rescue system and the preset contact group by pressing a one click key after entering the urgent risk information; and
a one-key alarm ask-for-help module for sending emergency calling information^ including personal information and a geographic position information location of the
user to the target rescue system and the preset contact group to achieve an effect of one-key ask-for-help by an operation of pressing the one click key (col. 3, lines 9-24 and col. 8, lines 52-62).
As to claim 8, li et al teaches the mobile terminal based platform for emergency calling, risk prewaming, and asking for help by one key according to claim 7, wherein the one click key includes a “ 110- 911 bandit alarm system key, a “120” 911 medical rescue system key, a “122” 911 traffic accident system key, a “119” 911 fire alarm system key to be connected to various alarm systems, and a group key to be connected to a mobile terminal of a specific contact (col. 1, lines 59-col.2, line 7).
As to claim 9, the prior arts teaches the mobile terminal based platform for emergency calling, risk prewaming, and asking for help by one key according to claim 1, the prior arts fails to teach the platform further comprises a data statistics and summarization module for big data statistics, summarization and analysis of all information received on the platform for a manager of the platform to make enquiry and information maintenance.  However, the Examiner takes Official Notices that this 
As to claim 11, inha et al teaches the mobile terminal based platform for emergency calling, risk prewaming, and asking for help by one key according to claim 1, wherein the platform further includes a personal information management module for the user to register on the platform and information maintenance (paragraph 36).
Allowable Subject Matter
Claims 4-6, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4, 10, the prior arts teaches the mobile terminal based platform for emergency calling, risk prewaming, and asking for help by one key according to claim 1, the prior arts fails to teach further the prewaming information receiving and issuing module comprises: a prewaming information issuing module for the user to issue risk prewaming information through the platform, the risk prewaming information being displayed for the other users to view or enquire after it is issued through the platform;
a risk information receiving module for the user to receive, on the platform, the risk information issued by other users and the risk prewaming information correspondingly issued by a system platform; risk information enquiry module for all users on the platform to enquire issued risk prewaming information; and

a data statistics module for the platform to automatically perform classification, statistics and analysis of big data in a background database; and a data summarization module for the platform to automatically perform classification, summarization and analysis of the big data in the background database.
	Dependent claims 5, 6 are objected for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
	March 31, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642